DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 04/26/2021:
Claims 1-20 cancelled (Preliminary Amendment filed 04/03/2019).
Claims 21-40 are pending.
This Action is made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 21, 24-28, 31-35, 37-40 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Pub. No. US2013/0091453 issued to Kotler et al. (“Kotler”).
As to Claims 21, 28 and 35, Kotler teaches a method comprising: 
building, by a processor, a content digest based on one or more received content items, the content digest comprising a list of tasks (Kotler, Figures 1-9, [0023] whereas task application 200 associated with the displays 110, 112 and operative to receive, store and allow editing and manipulation of one or more tasks or list items 115, as illustrated in FIG. 1 [0060]); 
generating, by the processor, a content digest interface based on the content digest (Kotler, Figures 1-8 illustrate content digest interface), the content digest interface comprising a user interface element for each task in the list of tasks (Kotler, Figures 1-9, [0004] whereas according to another embodiment, task items entered into the task interface may be associated with other information, including previously entered or accomplished tasks, third party task content, enterprise task content, or other content, e.g., contacts, calendar items, documents, photographs, music, and the like), the user interface element including a title of a respective content item, a summary of the content item, and one or more selectable icons associated with a respective task (Kotler, Figures 1- 9, [0035] whereas according to one embodiment, the task application 200 is further operable to receive a task or list item 115 upon entry or to receive a task or list item 115 upon selection or command by a user for passing the received or selected task or list item to a natural language processing application 205 for associating the task or list item or components of the task or list item with other information, [0044] whereas Figure 5 additional information for personalizing and/or enhancing use of one or more task or list items are illustrated, for example, a variety of images, notes, icons, "stickers," and the like 510 may be provided adjacent to or in proximity with one or more task or list items for enhancing use of or review of associated task or list items); 
monitoring, by the processor, user interactions with the list of tasks (Kotler, Figures 2-3 and 9, [0030] whereas "doodling" items or notes items may be associated with one or more task or list items through touch interaction [0033] and [0042]); and 
providing, by the processor, bonus content to a user upon determining that the user has completed a task in the list of tasks (Kotler, Figures 2 and 8-9, [0044] [0054] whereas providing useful rewards upon the completion of tasks).
As to Claims 24, 31 and 37, Kotler teaches the generating the content digest interface further comprising generating a task completion screen, the task completion screen displaying feedback representing a user's progress in completing one or more tasks in the list of tasks (Kotler, Figure 9, [0051] whereas indication is provided to the task application 200 that a given task or list item has been accomplished or otherwise disposed of, a variety of feedback mechanisms may be provided for indicating the successful completion or disposal of the subject task or list item [0052]).
As to Claims 25, 32 and 38, Kotler teaches the monitoring user interactions comprising monitoring when a user selects a task in the list of tasks and updating the user's progress based on the selection of the task (Kotler, [0035] whereas tasks application 200 may be operable for allowing entry, update, and/or utilization of one or more task or list items).
As to Claims 26, 33, and 39, Kotler teaches the generating the content digest interface further comprising generating a timer that indicates a time until a future content (Kotler, Figure 5, [0004] whereas task items similarly may be personalized based on dates, times, seasons, and the like [0046-47]).
As to Claims 27, 34 and 40, Kotler teaches the selectable icons comprising a plurality of icons representing differing formats of a content item associated with a given task, the selection of an icon in the selectable icons displaying the respective content item in a corresponding format (Kotler, Figure 5, [0044-45] whereas a variety of images, notes, icons, "stickers," and the like 510 may be provided adjacent to or in proximity with one or more task or list items for enhancing use of or review of associated task or list items).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 22-23, 29-30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2013/0091453 issued to Kotler et al. (“Kotler”) as applied to Claims 21, 28 and 35 respectively above, and further in view of Pub. No. US2004/0078337 issued to King et al. (“King”).
As to Claims 22, 29 and 36:
Kotler teaches all the elements of Claims 21, 28 and 35 as stated above.
Kotler does not explicitly teach the generating the content digest interface further comprising generating a cover page for the content digest interface.  However, 
King teaches The method of claim 21, the generating the content digest interface further comprising generating a cover page for the content digest interface (King, [0007] whereas system generated cover page containing user selected data is provided which is attached to externally generated content).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since King and Kotler are in the same field of endeavor such as content managing, tasks processing – to provide method and system which create cover page containing user selected data (King, Abstract).
As to Claims 23, 30 and 36, Kotler in combination with King teaches the generating the cover page comprising generating a cover page image and one or more keywords associated with the content items (King, Figures 6-7 CMS Cover Page, [0077]).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since King and Kotler are in the same field of endeavor such as content managing, tasks processing – to provide method and system which create cover page containing user selected data (King, Abstract).

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure.  For example:
Tarek Najm teaches method for providing multi-purpose task completion platform.
Gruber et al. teaches organizing task items representing tasks to perform.

Response to Arguments
Applicant's arguments filed 04/26/2021 on REMARKS pages 6-7 have been fully considered but they are not persuasive. The Examiner respectfully maintains the rejection for the following reasons:
Applicant argued that “Kotler fails to teach, inter alia: generating, by the processor, a content digest interface based on the content digest, the content digest interface comprising a user interface element for each task in the list of tasks, the user interface element including a title of a respective content item, a summary of the content item, and one or more selectable icons associated with a respective task as claimed.”
Examiner responses: The Examiner respectfully disagrees.  Upon further review, it is noted that Kotler teaches the inventive concept as presented in claim 21 and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163